               UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK LAHOVSKI                  :
and RYAN OLDT,
                                    :
              Plaintiffs                 CIVIL ACTION NO. 19-0819
                                    :
     v.                                      (JUDGE MANNION)
                                    :
RUSH TOWNSHIP, et al.,
                                    :

              Defendants            :

                               ORDER
    In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

    (1) The defendants’ motion to dismiss, (Doc. 18), is GRANTED IN

      PART and DENIED IN PART;

    (2) The plaintiffs’ claims against Gilbert and Liebensperger in their

      official capacity in Count I are DISMISSED WITH PREJUDICE;

    (3) The plaintiffs’ claims for declaratory judgment against the

      defendants for alleged past violations of their constitutional rights

      are DISMISSED WITH PREJUDICE;

    (4) The plaintiffs’ First Amendment free association claims against

      Gilbert and Liebensperger in Count I are DISMISSED WITHOUT

      PREJUDICE;
(5) The defendants’ motion is GRANTED with respect to all of the

  plaintiffs’ First Amendment free speech retaliation claims against

  Gilbert and Liebensperger in Count I, except for their speech

  regarding the decertification of the police union, and the stated

  claims are DISMISSED WITH PREJUDICE;

(6) The defendants’ motion is DENIED with respect to plaintiffs’ First

  Amendment free speech retaliation claims against Gilbert and

  Liebensperger in Count I, in their individual capacity, regarding their

  speech about the decertification of the police union, and this claim

  shall PROCEED;

(7) The plaintiffs’ First Amendment free association claims against

  Rush    Township    in   Count    II   are   DISMISSED     WITHOUT

  PREJUDICE;

(8) The defendants’ motion is GRANTED with respect to all of the

  plaintiffs’ First Amendment free speech retaliation claims against

  Rush Township in Count II, except for their speech regarding the

  decertification of the police union, and the stated claims are

  DISMISSED WITH PREJUDICE; and

(9) The defendants’ motion is DENIED with respect to plaintiffs’ First

  Amendment free speech retaliation claims against Rush Township


                              -2-
               in Count II regarding their speech about the decertification of the

               police union, and this claim shall PROCEED.




                                                                      s/   Malachy E. Mannion
                                                                      MALACHY E. MANNION
                                                                      United States District Judge

DATE: February 18, 2020
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-89-01-Order.docx




                                                                -3-
